Citation Nr: 0324587	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an apportionment of disability pension.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 26, 1951 to 
January 26, 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 special apportionment 
decision disallowing apportionment because it had not been 
established that the appellant was the veteran's legal spouse 
and because the veteran had indicated that he paid $50.00 per 
month in support.  In a supplemental statement of the case 
(SSOC) dated in July 2001, the RO continued to disallow 
apportionment, but the basis for doing so was that an 
apportionment would require that the appellant's income be 
considered in determining the amount of monthly benefits 
received by the veteran.  This would result in an overall 
reduction of benefits that would cause an undue hardship on 
the veteran.


REMAND

The appellant contends that because she remains legally 
married to the veteran she is entitled to a portion of his 
pension benefits and that her income should not be considered 
in calculating the amount of the veteran's monthly pension 
payments.

In an October 2000 rating decision, the veteran was awarded 
pension benefits including an allowance for regular aid and 
attendance effective December 1, 1999.  Under 38 U.S.C.A. § 
1521, payment of an improved (nonservice-connected) pension 
to a veteran of a period of war who is permanently and 
totally disabled from a nonservice-connected disability, not 
the result of his willful misconduct, is authorized.  

Under 38 C.F.R. § 3.451, benefits may be specially 
apportioned between the veteran and his dependent spouse 
where hardship is shown to exist, so long as it does not 
cause undue hardship to the other persons in interest, except 
as to those cases covered by 38 C.F.R. § 3.458(b) and (c).  
In determining the basis for special apportionment, the 
following factors are considered:  (1) the amount of VA 
benefits payable; (2) any other resources and income of the 
veteran and those dependents on whose behalf apportionment is 
claimed; and (3) the special needs of the veteran, his or her 
dependents, and the apportionment claimants.  

All or any part of the pension payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
C.F.R. § 3.450(a)(1)(ii); see also 38 C.F.R. § 3.452(a).  No 
apportionment will be made where the veteran is providing for 
his dependents.  Rather, the additional benefits for such 
dependents will be paid to the veteran.  38 C.F.R. § 
3.450(c).  

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. 
§ 3.23(d)(1)(2002).  What constitutes "reasonable" 
contribution will be based on all the circumstances in the 
case, considering the income and estate of the veteran and 
the separate income and estate of the spouse.  38 C.F.R. 
§ 3.252(d)(2002).  VBA's Adjudication Procedure Manual, M21-
1, Part IV, 16.26(b)(5) provides that a veteran and spouse 
are estranged if they live apart because of marital discord.  
A veteran and spouse are not considered to be "estranged" 
if the veteran demonstrates that there are other reasons for 
the separation, e.g. the spouses live apart because of family 
obligations or for medical reasons.  

At the outset, the Board notes that in February 2001 VA 
determined that the veteran was incompetent to handle 
disbursement of funds due to vascular dementia manifested by 
memory and concentration problems.  There is no record that 
the veteran's condition in this regard was ever reevaluated.  
In March 2001 the Director of Family Services of the Mid 
South was appointed legal custodian for purposes of VA 
disbursements.  The evidence of record must be considered 
against this backdrop.  

The claims file includes a VA Form 21-4138 (Statement in 
Support of Claim), dated in June 2001-ostensibly signed by 
the veteran-asking VA to grant apportionment of benefits in 
the amount of $300.00 to $500.00 a month to the veteran's 
spouse.  Significantly, during the field examination 
conducted in September 2001 the veteran denied having any 
knowledge of this document.  [This has been confirmed by the 
Office of the Inspector General, which concluded, in an 
August 2003 report, that the appellant fraudulently authored 
that document.]  The field examiner reported that the veteran 
indicated that his spouse takes him places maybe once or 
twice a month and that they do not get along.  

In a VA Form 21-0516 (Improved Pension Eligibility 
Verification Report) dated in December 2000, the veteran 
reports that he has been separated from his wife since June 
2000 and has provided her $50.00 a month support for the last 
12 months.  In a letter received in April 2001, the appellant 
relates that she and the veteran got back together on 
February 3, 2001 and stayed together until March 2001.  In a 
field examiner's report dated in March 2001, there is no 
indication as to whether the veteran made any contributions 
to the appellant's support.  In an April 2001 Apportionment 
Request Form, the appellant relates that the veteran provided 
only $50 in July 2000 and $25 in October 2000.  In a VA Form 
21-4138 dated in September 2001, the appellant wrote that 
they were not living in the same apartment.  In a VA Form 21-
0517 (Improved Pension Eligibility Verification Report 
(Veteran With Children)) dated in January 2002, the veteran 
reports that they have been separated since November 2001 and 
that the veteran paid his spouse $300.00 in support during 
2001.  In the appellant's February 2002 letter, she indicates 
that they are separated because they could not live together 
because of his dementia.  A report of contact made with the 
veteran on May 20, 2002 relates that the veteran advised that 
he was separated from his spouse due to marital discord and 
did not reside with her in 2001.  

While the evidence appears to be sufficient to assess whether 
the veteran and the appellant are living apart, it is not 
sufficient to determine whether the veteran has made 
reasonable contributions to the support of the spouse, 
especially from the period beginning in January 2002.  
Whether the veteran has made reasonable contributions to 
support the appellant is pivotal to determining whether the 
appellant is a dependent, which in turn, determines whether 
the appellant's income would be considered for purposes of 
determining the amount of the veteran's monthly pension 
benefit if apportionment were granted.  Consequently, 
additional development of the financial contributions made by 
the veteran to the appellant from October 2000 through the 
present should be made.

Accordingly, a REMAND is in order to accomplish the 
following:

1.  The veteran, the veteran's legal 
custodian (the Director of Family Service 
of Mid-South), and the appellant should 
be contacted and requested to submit an 
up-to-date Financial Status Report.  The 
veteran and appellant should be advised 
that failure to submit the requested 
information may result in an adjudication 
of the claim based upon information in 
the claims file.  The financial 
information must include all sources of 
income and a break down of monthly 
expenses.  In particular, the legal 
custodian and the veteran should 
specifically detail any payments made to 
the appellant on behalf of the veteran 
from October 2000 through the present.

2.  Upon completion of the development, 
the RO must readjudicate the appellant's 
claim for apportionment of the veteran's 
VA pension.  The Board notes that VA may 
take action affecting entitlement to 
benefits based on oral or written 
information or statements provided to VA 
by a beneficiary or his or her fiduciary, 
so long as the requirements set out in 
38 C.F.R. § 3.217 (2002) are met.  
However, in readjudicating this claim, 
the RO should consider the 2003 report by 
the Office of the Inspector General 
indicating that the appellant has 
submitted fraudulent statements.

If the benefit sought on appeal remains 
denied, the veteran and the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the appellant until she receives further notice.  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



